QUESTION: May a person who is otherwise qualified to register to vote be registered as an elector if such person refuses to provide the registration officer with the date of his or her birth?
SUMMARY: A registration officer should not register as an elector a person who refuses to provide the registration officer with his or her date of birth. Article VI, s. 1, State Const., provides that "[r]egistration and elections shall . . . be regulated by law" and s. 2 of Article VI provides that in order to be an elector of a county a person must be "registered as provided by law." The legislature has exercised its power under the above-mentioned constitutional provisions by enactment of statutory provisions regulating the registration process. Of particular application to your question are ss. 97.041, 97.051,97.071, and 98.111, F.S. Section 97.041(1), F.S., as amended by Ch. 74-5, Laws of Florida, provides: (1) Any person at least eighteen years of age, or any person who will attain the age of eighteen prior to the next succeeding primary, special primary, general, or special general election, who is a citizen of the United States and who is a permanent resident of Florida and of the county where he wishes to register is eligible, upon proof of his birth date, to register with the supervisor when the registration books are open. Upon registration, such person shall be a qualified elector of that county. (Emphasis supplied.) Section 97.051, F.S., requires that an applicant for registration "give a sufficient description of himself as to reasonably identify his person" and s. 97.071, F.S., specifies the information which must appear on an elector's registration identification card, which includes "[d]ate of birth." Further, under s. 98.111, F.S., the registration form must be prepared so as to elicit the registrant's "[d]ate of birth." It is clear from the foregoing statutory provisions that in order to register as an elector the person seeking to register must provide the registration officer with the date of his or her birth. Two purposes are served by this requirement: First, the date of birth permits the registration officer to determine whether the registrant has, in fact, attained the minimum age required by s.97.041(1), supra, and second, the date of birth provides an additional means of identifying the registrant. And it is axiomatic that a legislative direction that a thing be done in a particular manner impliedly prohibits its being done in any other manner. Murphy v. Barnes, 3 So. 433 (Fla. 1888); State v. Yeats,77 So. 626 (Fla. 1917); Alsop v. Pierce, 19 So.2d 799 (Fla. 1944). Accord: Attorney General Opinions 070-150 and 072-330. Accordingly, a registration officer should not
register a person as an elector if such person refuses to provide the registration officer with his or her date of birth. For the foregoing reasons, your question is answered in the negative.